EXHIBIT 10.9

      (PACCAR LOGO) [d81087d8108700.gif]   EQUIPMENT LEASE AGREEMENT
SCHEDULE A: RENTAL PAYMENTS

Schedule A is made a part of the Equipment Lease Agreement dated August 30, 2010
between PACCAR Financial Corp. (“Lessor”) and Francis Drilling Fluids, Ltd.
(“Lessee”).

             
COMMENCEMENT DATE:
  TERM OF LEASE (NO. OF MONTHS):   LOCATION OF THE EQUIPMENT:
September 15, 2010
    60     240 Jasmine Road Crowley, LA 70526
 
           
STATE OF JURISDICTION:
  STATE TITLING EQUIPMENT:   BASE PLATE REGISTRATION (STATE, COUNTY, CITY):
Louisiana
  Louisiana   Louisiana, Acadia, Crowley

                                                  DESCRIPTION OF EQUIPMENT      
                                  VEHICLE IDENTIFICATION     *TAXABLE    
SCHEDULE A     MONTHLY   YEAR   MAKE     MODEL     NUMBER     GROSS WEIGHT    
VALUE     RENTAL PMT  
2011
  Peterbilt     388       1XPWDU9X8BD126476       80000     $ 109,856.00     $
1,733.23  
2011
  Peterbilt     388       1XPWDU9XXBD126477       80000       109,856.00      
1,733.23  
2011
  Peterbilt     388       1XPWDU9X1BD126478       80000       109,856.00      
1,733.23  
2011
  Peterbilt     388       1XPWDU9X3BD126479       80000       109,856.00      
1,733.23  
2011
  Peterbilt     388       1XPWDU9XXBD126480       80000       109,856.00      
1,733.23  

 

*   The reported taxable gross weight must be no more than the highest gross
weight declared for any purpose including registering a vehicle in a state.

                  MONTHLY RENTALS        
1. Schedule A Value (Total Equipment Cost)
            $549,280.00  
2. Adjustments
            0.00  
3. Adjusted Schedule A Value
            549,280.00  
4. Base Monthly Value
            8,666.15  
5. Tax Additions
               
State            Louisiana
    4.0000 %     346.65  
County        Acadia
    4.2500 %     368.31  
City            Crowley
    0.0000 %     0.00  
ICC#
  (If exempt from state & local taxes)
6. Total Monthly Rentals
          $ 9,381.11  

                 
AMOUNT DUE AT DELIVERY
               
1. Advance Rentals 1 @ $9,381.11
          $ 9,381.11  
2. Security Deposit (refundable)
            0.00  
3. Interim Rent (Extra Days)
            0.00  
4. License, Title, UCC & Registration
            0.00  
5. Other n/a
            0.00  
6. Document Preparation Fee
            0.00  
7. Total Amount Due at Delivery
          $ 9,381.11  

Advance rental payment and interim rent are due at delivery, thereafter monthly
rental payments are due on the same day of each month beginning October 15,
2010.

                     
LESSOR: PACCAR Financial Corp.
  LESSEE: Francis Drilling Fluids, Ltd.
 
BY:
      BY: /s/ Michael Francis           
 
        Michael Francis  
TITLE:
      TITLE: President  
DATE
September 15, 2010     DATE September 15, 2010

CAT. NO. 4053 LDM





--------------------------------------------------------------------------------



 



(PACCER LOGO) [d81087d8108700.gif]   TERMINAL RENTAL ADJUSTMENT CLAUSE

This Terminal Rental Adjustment Clause (“TRAC”) Supplement is made a part of the
Equipment Lease Agreement (“Agreement”) dated August 30, 2010 between PACCAR
Financial Corp. (“Lessor”) and Francis Drilling Fluids, Ltd. (“Lessee”) and the
provisions hereof shall have the same force and effect as though they had been
expressly set forth in the Agreement.

                      DESCRIPTION OF EQUIPMENT   YEAR   MAKE   MODEL   VEHICLE
IDENTIFICATION NUMBER   TRAC VALUE  
2011
  Peterbilt   388   1XPWDU9X8BD126476   $ 21,971.20  
2011
  Peterbilt   388   1XPWDU9XXBD126477     21,971.20  
2011
  Peterbilt   388   1XPWDU9X1BD126478     21,971.20  
2011
  Peterbilt   388   1XPWDU9X3BD126479     21,971.20  
2011
  Peterbilt   388   1XPWDU9XXBD126480     21,971.20  

By executing this TRAC Supplement, Lessee elects and agrees that there shall be
an adjustment of the rental price to be paid under the Agreement for the
Equipment identified above. The rental adjustment shall be determined by
reference to the net proceeds (as defined in Section 26 of the Agreement)
realized by the Lessor upon the sale or other disposition of such Equipment.
As to each item of Equipment identified above, if the net proceeds received by
Lessor from the sale or other disposition after expiration of the Term
(including the net proceeds from any sale under section 19 of the Agreement but
excluding any payments recovered on account of Lessee’s Holdover Liability
defined in Section 18 of the Agreement) are less than the TRAC Value for such
Equipment as stated above, the Lessee shall be liable for and shall immediately
pay to Lessor the amount of such deficiency as additional rental hereunder. If
the net proceeds are in excess of the TRAC Value, then 100.00000 percent of such
excess shall be returned to Lessee as a reduction in the rental payments for
such Equipment the TRAC Value shall not be reduced by any Holdover Liability (as
defined in Section 18 of the Agreement). However. Lessor is entitled to retain
all or any portion of such amount to satisfy any of Lessee’s obligation under
the Agreement, including any Holdover Liability.

              LESSOR: PACCAR Financial Corp.     LESSEE: Francis Drilling
Fluids, Ltd.   By:      By:  /s/ Michael Francis           Michael Francis  
TITLE:     TITLE: President   DATE: September 15, 2010     DATE: September 15,
2010

REQUIRED STATEMENT BY LESSEE:
Lessee hereby certifies, under penalty of perjury, that

  (i)   Lessee intends that more than 50% of the use of the Equipment subject to
this Modified TRAC Supplement is to be used in a trade or business of the
Lessee, and     (ii)   Lessee has been advised, and Lessee understands and
agrees that Lessee will not be treated as the owner of the Equipment identified
above for Federal Income Tax purposes.

LESSEE: Francis Drilling Fluids, Ltd.

            BY:  /s/ Michael Francis    

CAT. NO. 4420 LDM Revision 3/22/07





--------------------------------------------------------------------------------



 



(PACCAR LOGO) [d81087d8108700.gif]   REQUEST FOR LEASE INSURANCE CERTIFICATION

                  TO: INSURANCE COMPANY OR AGENT     FROM: LESSEE
NAME: 
  Louisiana Companies    
NAME: 
Francis Drilling Fluids, Ltd.
ADDRESS: 
  2201 West Congress Blvd.    
ADDRESS: 
240 Jasmine Road
CITY, STATE, ZIP: 
  Lafayette, LA 70506    
CITY, STATE, ZIP: 
Crowley, LA 70526
AGENT: 
  Annette Latiolais PHONE NUMBER: 337-233-3932        

COVERAGE CERTIFICATION REQUESTED

         
ý LIABILITY*
  ý PHYSICAL DAMAGE   o POLLUTION LIABILITY *          
$1,000,000 minimum combined single limits per occurrence.
  $5,000 maximum deductible, comprehensive (or C.A.C.) and collision.  
$           minimum for transportation of hazardous materials.          
EXCEPTION:
  EXCEPTION:        7,500   EXCEPTION:

 

*   The insurance must be underwritten by an insurance company currently rated
“A-” or better by A.M. Best & Co. Territory limitation, commodity restrictions,
or driver exclusions to the policy are not allowed.

Please be advised that the equipment described below will require insurance
coverage under the Equipment Lease Agreement dated August 30, 2010 through
PACCAR Financial Corp. (Lessor).

                                                                      vehicle  
                                  indentification         commencement date  
year     make     model     number     term (years)  
9/15/2010
    2011     Peterbilt     388       1XPWDU9X8BD126476       5.00  
9/15/2010
    2011     Peterbilt     388       1XPWDU9XXBD126477       5.00  
9/15/2010
    2011     Peterbilt     388       1XPWDU9X1BD126478       5.00  
9/15/2010
    2011     Peterbilt     388       1XPWDU9X3BD126479       5.00  
9/15/2010
    2011     Peterbilt     388       1XPWDU9XXBD126480       5.00  

Preliminary verification of insurance was received on September 15, 2010 via
FAX.
We have agreed that PACCAR Financial Corp. as Lessor and owner of the above
equipment, shall be an Additional Insured and Loss Payee on our policy or
policies under which such equipment is to be insured and that insurance
certificates will be provided. We have further agreed that you shall give
30 days prior written notice to PACCAR Financial Corp. for any changes or
cancellations of such insurance. The policy shall provide that Lessor’s interest
shall not be invalidated by any acts, omissions, or neglect of anyone other than
Lessor.
Please accept this as authorization for your compliance in forwarding the
necessary documents as promptly as possible to PACCAR Financial Corp. at the
address indicated below.

                 
 
PACCAR Financial Corp.       BY:  /s/ Michael Francis  
 
               
 
            Michael Francis  
ADDRESS:
P.O. Box 2374            TITLE: President  
CITY, STATE, ZIP: 
Denton, TX 76202         DATE: September 15, 2010  
FAX:
(425) 468-8561               

CAT. NO. 4055a LDM 7/2008





--------------------------------------------------------------------------------



 



(PACCAR LOGO) [d81087d8108700.gif]   LEASE CROSS-DEFAULT
AND CROSS COLLATERAL AGREEMENT

TO: PACCAR Financial Corp.
You have made one or more loans and/or leases to us (herein designated
“Accounts”) for the purpose of our buying, or refinancing already purchased,
equipment and/or inventory (herein designated “Collateral”). The Accounts create
security interests in the Collateral.
In order to induce you to extend our time of payment on one or more Accounts
and/or to make additional loans to us and/or to lease Collateral to us and/or to
purchase additional Accounts, and in consideration of you so doing, and for
other good and valuable consideration, the receipt and sufficiency of which we
hereby acknowledge, we agree as follows:

(1)   All presently existing and hereafter acquired Collateral (the description
of which is incorporated herein by reference) in which you have or shall have a
security interest shall secure the payment and performance of all of our
liabilities and obligations to you of every kind and character, whether joint or
several, direct or indirect, absolute or contingent, due or to become due, and
whether under presently existing or hereafter created Accounts or agreements or
otherwise (herein individually and collectively designated “Obligations”).   (2)
  We further agree that your security interest in the Collateral covered by any
Account now held or hereafter acquired by you shall not be terminated in whole
or part until and unless all of our Obligations to you are fully paid and
satisfied and the terms of every Account now owned or hereafter acquired by you
have been fully performed by us. It is further agreed that you are to retain
your security interest in all Collateral covered by all Accounts now owned or
hereafter acquired by you, as security for payment and performance under every
Account, notwithstanding the fact that one or more of such Accounts have been or
may become fully paid.   (3)   A default under any Account or other agreement
between us shall be deemed to be a default under all other Accounts and
agreements.   (4)   Upon our default, any and all Accounts and agreements shall,
at your option, become immediately due and payable without notice or demand to
us or any other party obligated thereon, and you shall have and may exercise any
and all rights and remedies of a secured party under the Uniform Commercial Code
as enacted in the applicable jurisdiction(s) and as otherwise granted or
accorded to you under any Account, other agreement, rule of law, judicial
decision or statute. We hereby waive, to the maximum extent permitted by law,
notices of default, notices of repossession and sale or other disposition of
collateral, and all other notices, and in the event any such notice cannot be
waived, we agree that if such notice is mailed to us postage prepaid at the
address shown below at least ten (10) days prior to the exercise by you of any
of your rights or remedies, such notice shall be deemed to be reasonable and
shall fully satisfy any requirement for giving notice.   (5)   All rights and
remedies granted to you hereunder shall be cumulative and not alternative, shall
be in addition to, and shall in no manner impair or affect, your rights and
remedies under any existing Account, agreement, statute, judicial decision or
rule of law.

This instrument is intended to create cross-default and cross-security between
and among all Accounts now owned or hereafter acquired by you.
This agreement may not be varied or altered nor its provisions waived except by
our duly executed written agreement. This agreement shall inure to the benefit
of your successors and assigns and shall be binding upon our heirs,
administrators, executors, legal representatives, successors and assigns.
IN WITNESS WHEREOF, we have executed this Agreement this fifteenth day of
September, 2010.

     
LESSEE:
  Francis Drilling Fluids, Ltd.
ADDRESS:
  240 Jasmine Road
CITY. STATE ZIP:
  Crowley, LA 70526

              BY:   /s/ Michael Francis       NAME: Michael Francis      TITLE:
President     

CAT. NO. 7976 LDM

 



--------------------------------------------------------------------------------



 



(PACCAR LOGO) [d81087d8108700.gif]   CASUALTY AND
TERMINATION SCHEDULE

This Casualty and Termination Schedule is made a part of the Equipment Lease
Agreement dated August 30, 2010 between PACCAR Financial Corp. (“Lessor”) and
Francis Drilling Fluids, Ltd. (“Lessee”). Termination values assume that all
rental payments, fees, and other payments due under the agreement are paid. The
table below reflects the percentage of original cost for casualty or termination
at each rental month.

                  Period   Date     Percentage  
1
    10/15/10       100.20  
2
    11/15/10       99.34  
3
    12/15/10       98.47  
4
    1/15/11       97.54  
5
    2/15/11       96.60  
6
    3/15/11       95.64  
7
    4/15/11       94.67  
8
    5/15/11       93.66  
9
    6/15/11       92.64  
10
    7/15/11       91.58  
11
    8/15/11       90.51  
12
    9/15/11       89.42  
13
    10/15/11       88.30  
14
    11/15/11       87.17  
15
    12/15/11       86.02  
16
    1/15/12       84.83  
17
    2/15/12       83.63  
18
    3/15/12       82.41  
19
    4/15/12       81.18  
20
    5/15/12       79.94  
21
    6/15/12       78.68  
22
    7/15/12       77.41  
23
    8/15/12       76.13  
24
    9/15/12       74.83  
25
    10/15/12       73.53  
26
    11/15/12       72.20  
27
    12/15/12       70.86  
28
    1/15/13       69.52  
29
    2/15/13       68.15  
30
    3/15/13       66.77  
31
    4/15/13       65.37  
32
    5/15/13       63.97  
33
    6/15/13       62.55  
34
    7/15/13       61.13  
35
    8/15/13       59.69  
36
    9/15/13       58.24  
37
    10/15/13       56.78  
38
    11/15/13       55.30  
39
    12/15/13       53.81  
40
    1/15/14       52.31  
41
    2/15/14       50.80  
42
    3/15/14       49.27  
43
    4/15/14       47.72  
44
    5/15/14       46.17  
45
    6/15/14       44.61  
46
    7/15/14       43.05  
47
    8/15/14       41.47  
48
    9/15/14       39.87  
49
    10/15/14       38.28  
50
    11/15/14       36.67  
51
    12/15/14       35.04  
52
    1/15/15       33.41  
53
    2/15/15       31.76  
54
    3/15/15       30.10  
55
    4/15/15       28.43  
56
    5/15/15       26.76  
57
    6/15/15       25.08  
58
    7/15/15       23.41  
59
    8/15/15       21.71  
60
    9/15/15       20.00  

                     
LESSOR: PACCAR Financial Corp.
  LESSEE: Francis Drilling Fluids, Ltd.
 
BY:
      BY:  /s/ Michael Francis              
TITLE:
      Michael Francis
TITLE: 
President  
DATE: 
September 15, 2010     DATE:  September 15, 2010

CAT. NO. 4144 LDM





--------------------------------------------------------------------------------



 



(PACCAR LOGO) [d81087d8108700.gif]   EQUIPMENT ACCEPTANCE ACKNOWLEDGMENT

Regarding the Equipment Lease Agreement dated August 30, 2010 between PACCAR
Financial Corp. (“Lessor”) and Francis Drilling Fluids, Ltd. (“Lessee”) the
undersigned Lessee hereby acknowledges that:

  1.   The Equipment leased under the above Equipment Lease Agreement and the
Schedule A dated September 15, 2010

  (a)   has been delivered to and, as of this date, is unconditionally accepted
by the Lessee;     (b)   is in good condition (operating and otherwise) and
repair;     (c)   is in full compliance with the terms of said Agreement;    
(d)   is marked to show Lessor’s interest in the manner requested by the Lessor.

  2.   Unless otherwise specified on any Schedule(s) the Commencement Date under
any Schedule(s) is, and the obligation of the Lessee to pay rental with respect
to said Equipment commences on, the date of this Acknowledgment.     3.   In the
event that the Lessee shall at any time hereafter have any problems with said
Equipment, it will look solely to the manufacturer for satisfaction and will
nevertheless continue to pay rentals to Lessor free of any setoff, counterclaim
or defense.

Lessee further certifies that (i) no event has occurred and is continuing which
constitutes a default by Lessee under the Agreement, (ii) no event has occurred
and is continuing which, with the giving of notice, passage of time, or both
would constitute such a default by Lessee under the Agreement, and (iii) that
there has not occurred any material adverse change in the financial or business
condition of Lessee or any guarantor of lessee’s obligation to Lessor since the
date of the last financial statements submitted to Lessor by Lessee or any such
guarantor and (iv) no representation or warranties other than those appearing in
the Agreement have been made to Lessee.

      Accepted as of this fifteenth day of September, 2010.

            LESSEE: Francis Drilling Fluids, Ltd.
      BY:   /s/ Michael Francis         Michael Francis        TITLE: President 
   

CAT. NO. 4121 LDM

 